DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 26-42 are presented for the examination. 
                                       Claim Rejections – 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or
any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and
requirements of this title.
[FP 7.05 and 7.05.015 with explanation provided]

3.	Claims 26-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 26, 39, 40  are directed to the abstract idea of advancing funds based on future retirement payments, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide
conventional computer functions that do not add meaningful limits to practicing the abstract idea.
4.	Claims 26, 39, 40  recite, in part, a system for performing the steps of collecting at least one input corresponding to one or more events  which corresponds to concepts identified as abstract ideas by the courts, such as , In re Villena, Affinity Labs of Texas, LLC v. Direct TV, LLC ( Electric Power Group). All of these concepts relate to providing a vehicle valuation through the collection and use of vehicle information concept described in claims 1, 6, 11 is not meaningfully different than those economic concepts found by the courts to be abstract ideas.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 26, 27, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haigh (US 20040019603 A1) in view of Mora (US 20040162882 A1).

As to claim 26, Haigh teaches collecting at least one input (At step 202, the activity monitor 46 monitors activity and events of the actor 28 and in the actor's environment 30. For example, the activity monitor notes that at 8:05 a.m. (step 204), a pressure pad sensor in the actor's hallway at the kitchen door is "fired", followed by a pressure pad sensor in the kitchen (steps 206 and 210, respectively). Finally, at step 210, the activity monitor 46 notes activity or motion in the kitchen via motion sensors, para[0030] ; obtaining priorities associated with a plurality of active processing elements included in an active ontology of an intelligent automated assistant(automatically generates intelligent task instructions, para[0002], ln 8-11/The task instruction database 70 is preferably formatted along the lines of a plan library and includes a listing[active ontology] of instructional steps[active processing elements] for a variety of tasks that are otherwise normally performed by, or of interest to, the actor 28, para[0021], ln 1-10/related task instructional steps[active processing elements] into the task instruction database 70. Included in these tasks is the task of making breakfast, whereby the actor 28 enjoys tea and ctive processing elements] associated with this task are first [priorities], removing a teakettle from the stove; second [priorities], filling the teakettle with water; third [priorities], returning the filled teakettle to the stove; fourth [priorities], turning the stove on; and fifth [priorities], placing bread in the toaster to make toast. With the one embodiment of FIGS. 3A and 3B, para [0029], ln 3-20), each active processing element being configured to perform one or more actions responsive to receiving one or more inputs of the collected at least one input (the task module 40 does not immediately begin providing instructional step information to the actor 28. Instead, the task instruction module 40 monitors the actor's 28 activities (via the situation assessor 48) as the "make breakfast" task [one or more actions] is being performed (referenced generally at step 216). For example, at step 218, the task instruction module 40 determines, via information from the situation assessor 48, that a weight has been taken off of the stove (otherwise indicative of a teakettle being removed[one or more inputs ] from the stove), The task instruction module 40 designates that this is indicative of completion of the first "make breakfast" task step[one or more actions], at step 220, para[0032], ln 1-20); processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements( determines, via information from the situation assessor 48, that a weight has been taken off of the stove[one input] (otherwise indicative of a teakettle being removed from the stove). The task instruction module 40 designates that this is indicative of completion of the first [priority]"make breakfast" task step [active processing element], at step 220. Subsequently [priority], water flow [one input] is noted at step 222. The task instruction module 40 denotes that the second [priority] "make breakfast" task step [active processing element] has been completed at step 224. This is followed by, at step 226, a weight being placed [one input] on the stove (otherwise indicative of the teakettle being placed on the stove). The priority] task step [active processing element] at step 228. Finally, the stove is activated [one input] at step 230. The task instruction module 40, at step 232, denotes completion of the fourth [priority] task step [active processing element], para[0033]/ Fig. 3 A/ the task or instruction steps are prioritized and processed from first to fifth step based on the inputs recognized from the sensor as described above  ) ; identifying at least one action based on results of the plurality of active processing elements processing the collected at least one input; and executing the identified at least one action(For example, at step 218, the task instruction module 40 determines, via information from the situation assessor 48, that a weight has been taken off of the stove[collected at least one input] (otherwise indicative of a teakettle being removed from the stove). The task instruction module 40 designates that this is indicative of completion [processing] of the first "make breakfast" task step [active processing element], at step 220. Subsequently [identify], water flow is noted [action] at step 222. The task instruction module 40 denotes that the second "make breakfast" task step has been completed[executing] at step 224, This is followed by[identifying], at step 226, a weight being placed [action]on the stove (otherwise indicative of the teakettle being placed on the stove). The task instruction module 40 confirms completion [processing] of the third task step at step 228. Finally [identifying], the stove is activated [action] at step 230. The task instruction module 40, at step 232, denotes completion[processing] of the fourth task step, para[0032], ln 8-20)/ this task are first, removing[action] a teakettle from the stove ; second, filling[action] the teakettle with water; third, returning[action] the filled teakettle to the stove; fourth, turning[action] the stove on, para[0029], ln8-20) /  this evaluation entails comparing[processing] the variously sensed activities[input] with pre-written identifier information stored in the task instruction database 70 and otherwise coded to the "make active processing element]. Alternatively, a higher level of abstraction evaluation can be performed. Regardless, at step 214, the task instruction module 40 and/or the situation assessor 72 determines [identify] that the actor 28 is going to begin making breakfast (or the "make breakfast" task) [action], para [0031]/ Fig. 3 A and 3 B show the step of executing the task of make breakfast after the task of making breakfast is identified by comparing [processing] the input with the task steps [active processing element] in the database).
	Haigh does not teach input corresponding to one or more events associated with an operating environment. However, Mora teaches input corresponding to one or more events associated with an operating environment (A presence detection application 129 passes presence information from presence detection events to the Messenger Assistant 122. In this example, the Messenger Assistant 122 sends data both to the PIM 124 and to the local e-mail service facility 126, as well as to the local instant messenger 128, para [0027], ln 7-15/ a PIM application is included in desktop software for most PDAs and may include a calendar, a task and/or "to do" list and, a contact list or address book. The Palm Desktop from Palm, Inc. for Palm operating system (Palm OS) is one such example for PDAs. Also some PC suites such as Outlook, for example, include a PIM that shares its contact list as an address book for e-mail, para [0007], ln 1-10).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Haigh with Mora to incorporate the feature of input corresponding to one or more events associated with an operating environment because this provides a need for a way to provide selected business associates with up to date personal status automatically and in real time.
As to claim 27, Haigh teaches collecting at least one input comprises: receiving the at least one input via one or more sensors distributed in the operating environment of the computing device (para[0007], In 1-15) for the same reason as to claim 26 above.
As to claim 31, Haigh teaches based on the obtained priorities, the collected at least one input using the plurality of active processing elements comprises: processing the collected at least one input in accordance with an order of priority associated with the plurality of active processing elements, wherein the order of priority is from highest priority to the lowest priority (para [0032] to para [0033]/ Fig. 3A/ Fig.3 B).

6. Claims 32, 33, 34, 35, 36, 37, 38, 39, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haigh( US 20040019603 Al) in view of Mora(US 20040162882 A1) and further in view of Nishimura(US 20020078257 Al).

As to claim 32, Nishimura teaches processing the collected at least one input in accordance with an order of priority associated with the plurality of active processing elements comprises: for each active processing element of the plurality of active processing elements, processing the collected at least one input using a plurality of rules of the corresponding active processing element in accordance with an order of priority associated with the plurality of rules (para [0006], In 7-20).
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of   Haigh with Mora with Nishimura to incorporate the feature of processing the collected at least one input in accordance with an order of priority associated with the plurality of active processing elements 
As to claim 33, Nishimura teaches each rule of the plurality of rules comprises a condition and an associated action (para [0006], In 7-20) for the same reason as to claim 32 above.
As to claim 34, Nishimura teaches wherein processing the collected at least one input using a plurality of rules comprises: determining whether the collected at least one input match with a condition associated with each rule of the plurality of rules ( para[0036] ) for the same reason as to claim 32 above .
As to claim 35, Nishimura teaches processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements comprises: sharing information among at least two of the plurality of active processing elements (para[0038], In 1-10) for the same reason as to claim 32 above.
As to claim 36, Nishimura teaches sharing information among at least two of the plurality of active processing elements comprises: propagating information from a first active processing element to a second active processing element, wherein the information propagated is weighted or associated with a probability (para[0019], in 1-10) for the same reason as to claim 32 above .
As to claim 37, Nishimura teaches the plurality of active processing elements is associated with a specific context (para [0006], In 6-15) for the same reason as to claim 32 above
As to claim 38, Nishimura teaches identifying at least one action based on the processing results of the collected at least one input comprises: identifying, based on the processing results, one or more actions associated with valid conditions (para [0019]) for the same reason as to claim 32 above.
As to claims 39, 40, they are rejected for the same reason as claim 26 above.

7. Claims 28, 29, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   Haigh( US 20040019603 Al) in view of Mora(US 20040162882 A1) and further in view of Kennewick(US 20040193420 Al).

As to claim 28, Haigh and Mora do not teach receiving the at least one input via a multimodal user interface. However, Kennewick teaches receiving the at least one input via a multimodal user interface( The invention can provide an operator or other occupant of a vehicle with an interactive location sensitive shopping list or a location and time sensitive task reminder list using the natural language speech interface, para[0070], In 1-7).
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of   Haigh and Mora with Kennewick to incorporate the feature of receiving the at least one input via a multimodal user interface because this allows mobile users to ask natural language speech questions or give natural language commands in a wide range of domains, supporting local or remote commands.
As to claim 29, Kennewick teaches the at least one action comprises at least one of: activity recognition, time recognition, natural language processing, reactive activity execution, 
As to claim 30, Kennewick teaches least one input is tagged with an associated context and a current execution pass (para [0033]) for the same reason as claim 28 above.

8. Claims 41, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seligman(US 20040230685 Al) in view of Haigh( US 20040019603 Al) and further in view of Dellarocas(US 6370681 Bl).

As to claim 41, Seligmann and Haigh do not teach the plurality of active processing elements included in the active ontology are arranged in an ontology- like manner such that each active processing element of the plurality of active processing elements is communicatively coupled to at least one other active processing element. However, Deliaricas teaches the plurality of active processing elements included in the active ontology are arranged in an ontology-like manner such that each active processing element of the plurality of active processing elements is communicatively coupled to at least one other active processing element! once at the decomposition parent level. For example, in FIG. 6, the pipe transfer activity 170 has several activities and dependencies contained therein. If this activity had the attribute definition, "Environment=UNIX," denoting compatibility with the UNIX environment, all of the activities 172, 174 and 176, and all of the dependencies 178, 180, 182, 184 and 186 also inherit this attribute, col 18, In 25-35).
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Seligmann, Haigh 
As to claim 42, Dellarocas teaches active processing elements that are communicatively coupled share processing results with one another (col 18, in 25-35) for the same reason as to claim 41 above.

                                                     Response to the argument:
6. 	Applicant amendment filed on 02/02/2021 has been considered but they are not persuasive:

Applicant argued in substance that:

(1) “Seligmann as Haigh is silent with regard to any “intelligent automated assistant,” “active ontology,” “active processing elements,” or any of the other details of the recited limitation. Accordingly, the combination of Seligmann and Haigh fails to disclose or suggest “obtaining priorities associated with a plurality of active processing elements included in an active ontology of an intelligent automated assistant, each active processing element being configured to perform one or more actions responsive to receiving one or more inputs of the collected at. least, one input.”



7. Examiner respectfully disagreed with Applicant's remarks:

As to the point (1), Haigh teaches collecting at least one input (At step 202, the activity monitor 46 monitors activity and events of the actor 28 and in the actor's environment 30. For example, the activity monitor notes that at 8:05 a.m. (step 204), a pressure pad sensor in the actor's hallway at the kitchen door is "fired", followed by a pressure pad sensor in the kitchen (steps 206 and 210, respectively). Finally, at step 210, the activity monitor 46 notes activity or motion in the kitchen via motion sensors, para[0030] ; obtaining priorities associated with a plurality of active processing elements included in an active ontology of an intelligent automated assistant(automatically generates intelligent task instructions, para[0002], ln 8-11/The task instruction database 70 is preferably formatted along the lines of a plan library and includes a listing[active ontology] of instructional steps[active processing elements] for a variety of tasks that are otherwise normally performed by, or of interest to, the actor 28, para[0021], ln 1-10/related task instructional steps[active processing elements] into the task instruction database 70. Included in these tasks is the task of making breakfast, whereby the actor 28 enjoys tea and toast. The stored steps [active processing elements] associated with this task are first [priorities], removing a teakettle from the stove; second [priorities], filling the teakettle with water; third [priorities], returning the filled teakettle to the stove; fourth [priorities], turning the stove on; and fifth [priorities], placing bread in the toaster to make toast. With the one embodiment of FIGS. 3A and 3B, para [0029], ln 3-20), each active processing element being configured to perform one or more actions responsive to receiving one or more inputs of the collected at least one input (the task module 40 does not immediately begin providing instructional step information to the actor 28. Instead, the task instruction module 40 monitors the actor's 28 activities (via the situation assessor 48) as the "make breakfast" task [one or more actions] is being performed (referenced generally at step 216). For example, at step 218, the task instruction module 40 determines, via information from the situation assessor 48, that a weight has been taken off of the stove (otherwise indicative of a teakettle being removed[one or more inputs ] from the stove), The task instruction module 40 designates that this is indicative of completion of the first "make breakfast" task step[one or more actions], at step 220, para[0032], ln 1-20); processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements( determines, via information from the situation assessor 48, that a weight has been taken off of the stove[one input] (otherwise indicative of a teakettle being removed from the stove). The task instruction module 40 designates that this is indicative of completion of the first [priority]"make breakfast" task step [active processing element], at step 220. Subsequently [priority], water flow [one input] is noted at step 222. The task instruction module 40 denotes that the second [priority] "make breakfast" task step [active processing element] has been completed at step 224. This is followed by, at step 226, a weight being placed [one input] on the stove (otherwise indicative of the teakettle being placed on the stove). The task instruction module 40 confirms completion of the third [priority] task step [active processing element] at step 228. Finally, the stove is activated [one input] at step 230. The task instruction module 40, at step 232, denotes completion of the fourth [priority] task step[active processing element], para[0033]/ Fig. 3 A/ the task or instruction steps are prioritized and processed from first to fifth step based on the inputs recognized from the sensor as described above  ) ; identifying at least one action based on results of the plurality of active processing elements processing the collected at least one input; and executing the identified at least one action(For example, at step 218, the task instruction module 40 determines, via information from the situation assessor 48, that a weight has been taken off of the stove[collected at least one input] (otherwise indicative of a teakettle being removed from the stove). The task instruction module 40 designates that this is indicative of completion [processing] of the first "make breakfast" task step [active processing element], at step 220. Subsequently [identify], water flow is noted [action] at step 222. The task instruction module 40 denotes that the second "make breakfast" task step has been completed[executing] at step 224, This is followed by[identifying], at step 226, a weight being placed [action]on the stove (otherwise indicative of the teakettle being placed on the stove). The task instruction module 40 confirms completion [processing] of the third task step at step 228. Finally [identifying], the stove is activated [action] at step 230. The task instruction module 40, at step 232, denotes completion[processing] of the fourth task step, para[0032], ln 8-20)/ this task are first, removing[action] a teakettle from the stove ; second, filling[action] the teakettle with water; third, returning[action] the filled teakettle to the stove; fourth, turning[action] the stove on, para[0029], ln8-20) /  this evaluation entails comparing[processing] the variously sensed activities[input] with pre-written identifier information stored in the task instruction database 70 and otherwise coded to the "make breakfast" task[active processing element]. Alternatively, a higher level of abstraction evaluation can be performed. Regardless, at step 214, the task instruction module 40 and/or the situation assessor 72 determines [identify] that the actor 28 is going to begin making breakfast (or the "make breakfast" task) [action], para [0031]/ Fig. 3 A and 3 B show the step of executing the task of make breakfast after the task of making breakfast is identified by comparing [processing] the input with the task steps [active processing element in the database).

                                                        Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free)?
/LECHI TRUONG/Primary Examiner, Art Unit 2194